DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/941,506 filed on 07/28/2020.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 16-19 are objected to because of the following informalities: 
Claim 6 appears to be missing a word “at” in “sent one or more predetermined times” which should recite as “sent at one or more predetermined times”.
Claims 16-19 have a typo – “by one or more processors” which should recite as “by the one or more processors”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8, 13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " the third input device" in Line 12. There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends from Claim 7 and inherit the deficiencies of its parent claim. Therefore, Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 13 and 18 recite the limitation "the wireless network" in Line 2 and Lines 4-5, respectively. There is insufficient antecedent basis for this limitation in the claims. Therefore, Claims 13 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 16 recites the limitation "the client device" in Lines 4 and 6. Claim 15 also recites “a first client device” and “a second client device”. It is unclear whether “the client device” in Claim 16 corresponds to the previously recited “first client device” or “second client device” in Claim 15. For examining purposes, the limitation “the client device” in Claim 16 is interpreted to be “the first client device”. Therefore, Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for managing property) and “an article of manufacture” (a non-transitory computer-readable storage medium for managing property) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method for managing property comprising the following operations performed by ...: 
receiving information from a rental reservation of a property; 
storing in ... the information of the rental reservation; 
generating a first random PIN for a first user of the rental reservation through operation of ...; 
storing the first PIN in ... of a door lock for a door of the property; 
sending the first PIN to ... of the first user; 
operating the door lock to unlock the door in response to ... of the door lock receiving entry of the first PIN from ...; 
generating a second random PIN for a second user associated with the property of the rental reservation through operation of ...; 
storing the second PIN in ... of the door lock for the door of the property; 
sending the second PIN to ... of the second user; and 
operating the door lock to unlock the door in response to ... of the door lock receiving entry of the second PIN from one of ... and ...
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, storing, generating, sending, and operating the door lock are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “at least one processor”, “a database”, “a random generator engine”, “a controller”, “a first client device”, “a first input device”, “a second client device”, and “a second input device”. The claim as a whole merely describes how to generally “apply” the concept of receiving, storing, generating, sending, and operating the door lock by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for managing rental property (See MPEP 2106.05(f)). In addition, the unlocking of a lock in response to receiving a code, is deemed post-solution activity and an insignificant application akin to cutting hair after determining hair style and printing generated menus (See MPEP 2106.05(g)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). The step of unlocking of a lock in response to receiving a code of Step 2A has been re-evaluated in Step 2B and is deemed well as routine, well-known, and conventional, as the Applicant’s specification (Paragraphs [0037] and [0060]) has described the process in their specification at a high level of generality that one of ordinary skill in the art would interpret the limitation as well-known under 35 U.S.C. 112(a). The Paragraph [0037] of the specification describes that “... the Jervis System Gateway 54 includes a random generator engine 62, a message system 64, an authenticator 66, and a data store 68. The random generator engine 62 is operative to generate random characters such as random numbers, letters, alphanumeric characters, punctuation characters, special character, letters or characters from foreign languages, other types of characters, or combinations of these types of characters. The Jervis Systems Gateway 54 is the "brains" of the processes and will use this connection to supply the process with required information. The Jervis Systems Website 52 queries the Jervis Systems Database 56 for required information ... The Jervis Systems Gateway 54 passes information to the Jervis Systems Broker Service 58. The Jervis Systems Broker Service 58 sends commands to the Web Application or API Service 60. The Jervis Systems Broker Service 58 includes a verification module 70 as illustrated in Figure 10... For example, the device controller 72 may be a smart lock controller 72 for operating a smart lock 74. The device controller may include a transceiver 77. The device 74 can be any suitable device that may be connected to the internet or can otherwise be operated by a cell phone. For example, the device can be a smart lock as shown in Figures 3-8, wireless access points, a smart garage door opener, one or more light controllers, a ceiling fan controller, or a temperature controller.”, and Paragraph [0060] describes that “... the Web Application or API Service 60 sends commands to the smart lock controller 72 to add and store the randomly generated PIN for the handyman company to the controller 72 as depicted by arrow 16di in Figure 8. Thus, when the handyman enters this PIN on the keypad of the smart lock 74 or on the client device (e.g. cell phone) of the handyman, the door is unlocked if it is currently locked, or locked if it is currently unlocked. Alternatively, the handyman could enter a command or button in the Jervis application or through a web browser...”. For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible. 
Claim 2 recites the following limitations:
The computer-implemented method of claim 1, wherein the first user is a guest of the rental reservation, wherein the computer-implemented method further comprises: 
sending a rental agreement to ... of the guest of the rental reservation for the guest to sign; 
performing a query to determine if the rental agreement is signed or not; and 
sending one or more notifications to ... of the guest to remind the guest to sign the agreement if the rental agreement is determined not to be sign.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the first client device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 3, 6, and 9 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the one or more notifications may be sent at respective one or more predetermined times before a check-in date of the guest for the rental property, wherein the number of notifications and the times of the one or more predetermined may be changed” in Claim 3, by defining “wherein the one or more cleaning reminder messages may be sent one or more predetermined times before the date and time to clean the property rented by the guest, wherein the number of cleaning reminder messages and the times of the one or more predetermined times may be changed” in Claim 6, and by defining “wherein the first user is a guest of the rental reservation, wherein the second user is a cleaner associated with the property of the rental reservation” in Claim 9. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claims 4-5, 11, and 13-14 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the first user is a guest of the rental reservation, wherein the computer-implemented method further comprising sending a check in details message to ... of the guest of the rental reservation” in Claim 4, by defining “wherein the second user is a cleaner associated with the property of the rental reservation, wherein the computer-implemented method further comprising sending one or more cleaning reminder messages to ... of the cleaner to clean the property rented by the guest at a date and time” in Claim 5, by defining “wherein the first user is a guest of the rental reservation, wherein the second user is a cleaner associated with the property of the rental reservation, wherein the computer-implemented method further comprising performing a query to determine if a predetermined time after a check-out time for the guest has passed, wherein generating the second random PIN for the cleaner associated with the property of the rental reservation through operation of ... is performed in response to determining that a predetermined time after the check-out time for the guest has passed” in Claim 11, by defining “storing the first PIN and the second PIN at ... for accessing ... associated with the property” in Claim 13, and by defining “wherein the information from the rental reservation of the property may be received through ... that is connected to ...” in Claim 14. 
Step 2A, Prong 2: Claims 4-5, 11, and 13-14 do not integrate the abstract idea into practical application. Claim 4 recites an additional element – “the first client device”, Claim 5 recites an additional element – “the second client device”, Claim 11 recites an additional element – “the random generator engine”, Claim 13 recites additional elements – “a wireless access point” and “the wireless network”, and Claim 14 recites additional elements – “an authenticated Application Program Interface” and “a rental website”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 4-5, 11, and 13-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 7 recites the following limitations:
	The computer-implemented method of claim 1 further comprising: 
	determining that a property repair is needed for the property of the rental reservation; 
	selecting a repairperson to perform the repair; 
	generating information about the repair; 
	storing information about the repair and the repairperson selected to perform the property repair in ...; 
	generating a third random PIN for the repairperson selected to perform the property repair through operation of ...; 
	storing the third PIN in ... of the door lock for the door of the property; 
	sending the third PIN to ... of the repairperson; and 
	operating the door lock to unlock the door in response to ... of the door lock receiving entry of the third PIN from one of ... and ...
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application. Claim 7 recites additional elements – “the database”, “the random generator engine”, “the controller”, “a third client device”, “the first input device”, and “the third input device”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). In addition, the unlocking of a lock in response to receiving a code, is deemed post-solution activity and an insignificant application akin to cutting hair after determining hair style and printing generated menus (See MPEP 2106.05(g)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). The step of unlocking of a lock in response to receiving a code of Step 2A has been re-evaluated in Step 2B and is deemed well as routine, well-known, and conventional, as the Applicant’s specification (Paragraphs [0037] and [0060]) has described the process in their specification at a high level of generality that one of ordinary skill in the art would interpret the limitation as well-known under 35 U.S.C. 112(a). For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible.
Claim 8 recites the following limitations:
The computer-implemented method of claim 7 further comprising: 
receiving information that the property repair was performed; -28-Docket No. BOBBYl 
sending a command to ... to remove the third PIN stored ... in response to receiving information that the property repair was performed; and 
removing the third PIN from ... of the door lock in response to ... receiving the command to remove the third PIN from ...
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 8 does not integrate the abstract idea into practical application. Claim 8 recites an additional element – “the controller”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 10 recites the following limitations:
The computer-implemented method of claim 1, wherein the first user is a guest of the rental reservation, wherein the computer-implemented method further comprises: 
performing a query to determine if a predetermined time after a check-out time for the guest has been reached; 
sending a command to ... to remove the first PIN stored in ... in response to receiving information that the predetermined time after the check-out time for the guest has been reached; and 
removing the first PIN from ... of the door lock in response to ... receiving the command to remove the first PIN from ...
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 10 does not integrate the abstract idea into practical application. Claim 10 recites an additional element – “the controller”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 12 recites the following limitations:
The computer-implemented method of claim 1, wherein the second user is a cleaner associated with the property of the rental reservation, wherein the computer-implemented method further comprises: 
receiving information that the cleaning period for the property has been completed; - 29 -Docket No. BOBBYl 
sending a command to ... to remove the second PIN stored in ... in response to receiving information that the cleaning period has been completed; and 
removing the second PIN from ... of the door lock in response to ... receiving the command to remove the second PIN from ...
Claim 12 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 12 does not integrate the abstract idea into practical application. Claim 12 recites an additional element – “the controller”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 15 recites the following limitations:
... to at least: 
receive information from a rental reservation of a property; 
store in ... the information of the rental reservation; 
generate a first random PIN for a first user of the rental reservation through operation of ...; 
store the first PIN in ... of a door lock for a door of the property; 
send the first PIN to ... of the first user; 
operate the door lock to unlock the door in response to ... of the door lock receiving entry of the first PIN from ...; 
generate a second random PIN for a second user associated with the property of the rental reservation through operation of ...; 
store the second PIN in ... of the door lock for the door of the property; 
send the second PIN to ... of the second user; and 
operate the door lock to unlock the door in response to ... of the door lock receiving entry of the second PIN from one of ... and ...
Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, storing, generating, sending, and operating the door lock are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a non-transitory computer-readable storage medium storing executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system”, “a database”, “a random generator engine”, “a controller”, “a first client device”, “a first input device”, “a second client device”, and “a second input device”. The claim as a whole merely describes how to generally “apply” the concept of receiving, storing, generating, sending, and operating the door lock by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for managing rental property (See MPEP 2106.05(f)). In addition, the unlocking of a lock in response to receiving a code, is deemed post-solution activity and an insignificant application akin to cutting hair after determining hair style and printing generated menus (See MPEP 2106.05(g)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). The step of unlocking of a lock in response to receiving a code of Step 2A has been re-evaluated in Step 2B and is deemed well as routine, well-known, and conventional, as the Applicant’s specification (Paragraphs [0037] and [0060]) has described the process in their specification at a high level of generality that one of ordinary skill in the art would interpret the limitation as well-known under 35 U.S.C. 112(a). The Paragraph [0037] of the specification describes that “... the Jervis System Gateway 54 includes a random generator engine 62, a message system 64, an authenticator 66, and a data store 68. The random generator engine 62 is operative to generate random characters such as random numbers, letters, alphanumeric characters, punctuation characters, special character, letters or characters from foreign languages, other types of characters, or combinations of these types of characters. The Jervis Systems Gateway 54 is the "brains" of the processes and will use this connection to supply the process with required information. The Jervis Systems Website 52 queries the Jervis Systems Database 56 for required information ... The Jervis Systems Gateway 54 passes information to the Jervis Systems Broker Service 58. The Jervis Systems Broker Service 58 sends commands to the Web Application or API Service 60. The Jervis Systems Broker Service 58 includes a verification module 70 as illustrated in Figure 10... For example, the device controller 72 may be a smart lock controller 72 for operating a smart lock 74. The device controller may include a transceiver 77. The device 74 can be any suitable device that may be connected to the internet or can otherwise be operated by a cell phone. For example, the device can be a smart lock as shown in Figures 3-8, wireless access points, a smart garage door opener, one or more light controllers, a ceiling fan controller, or a temperature controller.”, and Paragraph [0060] describes that “... the Web Application or API Service 60 sends commands to the smart lock controller 72 to add and store the randomly generated PIN for the handyman company to the controller 72 as depicted by arrow 16di in Figure 8. Thus, when the handyman enters this PIN on the keypad of the smart lock 74 or on the client device (e.g. cell phone) of the handyman, the door is unlocked if it is currently locked, or locked if it is currently unlocked. Alternatively, the handyman could enter a command or button in the Jervis application or through a web browser...”. For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible. 
Claim 16 recites the following limitations:
The non-transitory computer-readable storage medium of claim 15, wherein the first user is a guest of the rental reservation, wherein the instructions further including instructions that, as a result of being executed by one or more processors, cause the computer system to: 
send a rental agreement to ... of the guest of the rental reservation for the guest to sign; 
perform a query to determine if the rental agreement is signed or not; and 
send one or more notifications to ... of the guest to remind the guest to sign the agreement if the rental agreement is determined not to be sign.
Claim 16 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 16 does not integrate the abstract idea into practical application. Claim 16 recites an additional element – “the [first] client device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 17 recites the following limitations:
The non-transitory computer-readable storage medium of claim 15 wherein the instructions further including instructions that, as a result of being executed by one or more processors, cause the computer system to: 
determine that a property repair is needed for the property of the rental reservation; 
selecting a repairperson to perform the repair; 
generate information about the repair; 
store information about the repair and the repairperson selected to perform the property repair in ...; 
generate a third random PIN for the repairperson selected to perform the property repair through operation of ...; 
store the third PIN in ... of the door lock for the door of the property; 
send the third PIN to ... of the repairperson; and 
operate the door lock to unlock the door in response to ... of the door lock receiving entry of the third PIN from one of ... and ...
Claim 17 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 17 does not integrate the abstract idea into practical application. Claim 17 recites additional elements – “the database”, “the random generator engine”, “the controller”, “a third client device”, “the first input device”, and “a third input device”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). In addition, the unlocking of a lock in response to receiving a code, is deemed post-solution activity and an insignificant application akin to cutting hair after determining hair style and printing generated menus (See MPEP 2106.05(g)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing rental property amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). The step of unlocking of a lock in response to receiving a code of Step 2A has been re-evaluated in Step 2B and is deemed well as routine, well-known, and conventional, as the Applicant’s specification (Paragraphs [0037] and [0060]) has described the process in their specification at a high level of generality that one of ordinary skill in the art would interpret the limitation as well-known under 35 U.S.C. 112(a). For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible.
Claims 18-20 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 15 such as by defining “wherein the instructions further including instructions that, as a result of being executed by one or more processors, cause the computer system to: store the first PIN, the second PIN and the third PIN at ... for accessing ... associated with the property” in Claim 18, by defining “wherein the first user is a guest of the rental reservation, wherein the second user is a cleaner associated with the property of the rental reservation, wherein the instructions further including instructions that, as a result of being executed by one or more processors, cause the computer system to: perform a query to determine if a predetermined time after a check-out time for the guest has passed, wherein generating the second random PIN for the cleaner associated with the property of the rental reservation through operation of ... is performed in response to determining that the predetermined time after the check-out time for the guest has passed” in Claim 19, and by defining “wherein the information from the rental reservation of the property may be received through ... that is connected to ...” in Claim 20. 
Step 2A, Prong 2: Claims 18-20 do not integrate the abstract idea into practical application. Claim 18 recites additional elements – “a wireless access point” and “the wireless network”, Claim 19 recites an additional element – “the random generator engine”, and Claim 20 recites additional elements – “an authenticated Application Program Interface” and “a rental website”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Banczak; John (US PG Pub. No. 2018/0350223 A1; hereinafter "Banczak").
Regarding Claim 1, Banczak teaches a computer-implemented method for managing property comprising the following operations performed by at least one processor (See “FIG. 1 illustrates a schematic representation of a remote property management system 10. The remote property management system 10 includes a schedule management app 14, ... The schedule management app 14, ... are in communication over a network 34. The schedule management app 14, ... are run on local computing devices 38a-38n. By way of non-limiting example, in the illustrated embodiment, the schedule management app 14 is run on the local computing device 38a, ... The term “local computing device” is generally used to refer to a computing device used directly by a user such as a desktop computer, a laptop computer, a smart phone, a game console, a tablet computer, or any other device capable of communicating over the network 34. Each of the local computing devices 38a-38n includes a local processor and a local memory.” in Paragraph [0031]): receiving information from a rental reservation of a property (See “The schedule management app 14 is typically used by a property owner or a property manager. As shown in FIG. 1, the schedule management app 14 may be in communication with at least one property rental reservation website 62 such as Airbnb, HomeAway, or VRBO over the network 34. In some embodiments, the schedule management app 14 may be operable to send data indicative of a reservation or a cancellation (e.g. manually entered or entered one of the plurality of property rental websites 58) to the property rental websites 62 over the network 34.” in Paragraph [0032] and “As shown in FIG. 21, responsive to receiving the rental reservation, the schedule management app 14 notifies the property owner of the rental reservation (block 346).” in Paragraph [0057]); storing in a database the information of the rental reservation (See “FIG. 1 illustrates a schematic representation of a remote property management system 10. The remote property management system 10 includes a schedule management app 14, ... The schedule management app 14, ... are in communication over a network 34. The schedule management app 14, ... are run on local computing devices 38a-38n. By way of non-limiting example, in the illustrated embodiment, the schedule management app 14 is run on the local computing device 38a, ... The term “local computing device” is generally used to refer to a computing device used directly by a user such as a desktop computer, a laptop computer, a smart phone, ..., a tablet computer, or any other device capable of communicating over the network 34.” in Paragraph [0031] and “As shown in FIG. 2C, the manual reservation interface 94 includes input fields 98 operable to receive rental reservation information. Exemplary reservation information may include a name of the renter, a time period for the rental reservation, an email address of the renter, or a phone number of the renter. The schedule management app 14 may communicate with the rental reservation websites 62 over the network 34 to update an availability of the residential property listed on the rental reservation websites 62 in response to manually-entered reservations ...” in Paragraph [0034]. It can be seen that the schedule management app is capable of storing the information of the rental reservation in a database.); generating a first random PIN for a first user of the rental reservation through operation of a random generator engine (See “The passcode management interface 82 is operable to generate the passcode 58a-58n for new rental reservations ...” in Paragraph [0034] and “The passcodes 58a-58n generated by the passcode determination algorithm 54 may be generated in advance of the passcode validity time period 88.” in Paragraph [0056]); storing the first PIN in a controller of a door lock for a door of the property (See “The electronic lock 26 is engaged with at least one entry point of the residential property and controls access to the residential property by requiring entry of the passcode 58a-58n to access the entry point. As shown in FIGS. 1 and 20, the electronic lock 26 is isolated from the network and includes a processor 338 and a memory 342. The memory 342 includes instructions for the passcode determination algorithm 54 executable by the processor 338. The passcode determination algorithm 54 is a hash algorithm adapted to return the passcodes 58a-58n for the electronic lock 26.” in Paragraph [0056] wherein it can be seen that the electronic lock 26 is capable of storing the second PIN); sending the first PIN to a first client device of the first user (See “The renter management interface 78 may ..., send passcodes 58a-58n to approved renters, ...” in Paragraph [0033] and “... the schedule management app 14 sends the passcode 58a-58n for the electronic lock 26 to the renter over the network 34 (block 358).” in Paragraph [0057]); and operating the door lock to unlock the door in response to the controller of the door lock receiving entry of the first PIN from a first input device (See “The electronic lock 26 is engaged with at least one entry point of the residential property and controls access to the residential property by requiring entry of the passcode 58a-58n to access the entry point.” in Paragraph [0056] wherein the “electronic lock 26” is considered to be the “first input device”).
Banczak also teaches generating a second random PIN for a second user associated with the property of the rental reservation through operation of the random generator engine (See “... the remote property management system 10 generates the passcode 58a-58n for the electronic lock 26 of the residential property and sends the passcode 58a-58n to the maintenance worker.” in Paragraph [0044] and “The passcodes 58a-58n generated by the passcode determination algorithm 54 may be generated in advance of the passcode validity time period 88.” in Paragraph [0056]); storing the second PIN in the controller of the door lock for the door of the property (See “The electronic lock 26 is engaged with at least one entry point of the residential property and controls access to the residential property by requiring entry of the passcode 58a-58n to access the entry point. As shown in FIGS. 1 and 20, the electronic lock 26 is isolated from the network and includes a processor 338 and a memory 342. The memory 342 includes instructions for the passcode determination algorithm 54 executable by the processor 338. The passcode determination algorithm 54 is a hash algorithm adapted to return the passcodes 58a-58n for the electronic lock 26.” in Paragraph [0056] wherein it can be seen that the electronic lock 26 is capable of storing the second PIN); sending the second PIN to a second client device of the second user (See “The renter management interface 78 may ..., send passcodes 58a-58n to ... and schedule pre-rental maintenance tasks, such as cleaning.” in Paragraph [0033], “... the remote property management system 10 ... sends the passcode 58a-58n to the maintenance worker.” in Paragraph [0044], “Responsive to the maintenance worker accepting the maintenance job 134, the remote property management system 10 sends the passcode 58a-58n to the maintenance worker (block 370).” in Paragraph [0057], and Fig. 10 showing an example of a user interface indicating a PIN (see “58a-58n)); and operating the door lock to unlock the door in response to the controller of the door lock receiving entry of the second PIN from one of the first input device and a second input device (See “The electronic lock 26 is engaged with at least one entry point of the residential property and controls access to the residential property by requiring entry of the passcode 58a-58n to access the entry point.” in Paragraph [0056] wherein the “electronic lock 26” is considered to be the “first input device”).
Regarding Claim 5, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the second user is a cleaner associated with the property of the rental reservation (See “The term “maintenance worker” is generally used to refer to a person who performs tasks assigned by the property owner at the residential property. For example, a maintenance worker may be a cleaner, ...” in Paragraph [0035]), wherein the computer-implemented method further comprising sending one or more cleaning reminder messages to the second client device of the cleaner to clean the property rented by the guest at a date and time (See “... the maintenance worker app 18 is typically used by the maintenance worker and includes a work scheduling module 202 and a task completion module 206. The work scheduling module 202 receives scheduling notifications 210 from the schedule management app 14 and displays the scheduling notifications 210 to the maintenance worker. FIG. 10 shows an exemplary scheduling notification 210 received by the maintenance worker... The term “maintenance job” is used to refer to a scheduled date and time at which at least one task list 102a-102n must be completed at the residential property.” in Paragraph [0044] and Fig. 10 showing an example of a user interface including a cleaning reminder message which includes a date and time of the cleaning job).
Regarding Claim 6, Banczak teaches all the limitations of Claims 1 and 5 as described above. Banczak also teaches wherein the one or more cleaning reminder messages may be sent [at] one or more predetermined times before the date and time to clean the property rented by the guest, wherein the number of cleaning reminder messages and the times of the one or more predetermined times may be changed (See “... the maintenance worker app 18 is typically used by the maintenance worker and includes a work scheduling module 202 and a task completion module 206. The work scheduling module 202 receives scheduling notifications 210 from the schedule management app 14 and displays the scheduling notifications 210 to the maintenance worker. FIG. 10 shows an exemplary scheduling notification 210 received by the maintenance worker... The term “maintenance job” is used to refer to a scheduled date and time at which at least one task list 102a-102n must be completed at the residential property.” in Paragraph [0044] and Fig. 10 showing an example of a user interface including a cleaning reminder message sent at a predetermined time).
Regarding Claim 7, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches determining that a property repair is needed for the property of the rental reservation (See “When the monitoring app 22 detects a match between the one of the signals sent by one of the sensors 254a-254n and a signal profile of one of the unexpected events 146, the monitoring app 22 determines whether the unexpected event 146 is the trigger event 178 (block 306). In some embodiments, if the unexpected event 146 is the trigger event 178, the monitoring app 22 sends the trigger notification 162 to the property owner (block 310). As described above, in response to receiving the trigger notification 162, the property owner may ... send the trigger notification 162 to the immediate response maintenance worker over the network 34, ...” in Paragraph [0053] and “The monitoring app 22 also queries the memory 46 of the server or the memory of the local computing device 38c running the monitoring app 22 to determine whether the unexpected event 146 requires follow-up tasks for the maintenance worker (block 326).” in Paragraph [0055] wherein the “follow-up tasks” is considered to be the “property repair”); selecting a repairperson to perform the repair (See “The term “worker type” is typically used to refer to the work done by the maintenance worker. Exemplary worker types may include ..., plumbing, electrician, repair, ... In some embodiments, the property owner may rank the maintenance workers and the remote property management system 10 may schedule the maintenance workers according to the rank.” in Paragraph [0037]); generating information about the repair (See “As shown in FIGS. 3A and 3B, the property owner may use the task setup module 70 to establish task lists 102a-102n for the maintenance worker to complete. The term “maintenance worker” is generally used to refer to a person who performs tasks assigned by the property owner at the residential property. For example, a maintenance worker may be ..., a plumber, an electrician, or a contractor. The task lists 102a-102n may be for tasks such as ..., seasonal outdoor maintenance activities, ...” in Paragraph [0035]); storing information about the repair and the repairperson selected to perform the property repair in the database (See “As shown in FIG. 5, the property owner can use the schedule management app 14 to manually add new maintenance workers to the maintenance worker database 52 stored on the memory 46 of the server 30 or the memory of the local computing device 38a running the schedule management app 14. The worker entry interface 138 includes user inputs 142 into which the property owner may enter information for each of the maintenance workers. Exemplary information entered for each of the maintenance workers may include a name, an email address, a phone number, a billing rate, or the worker type. The property owner may categorize maintenance workers by worker type or by a specific residential property or a specific group of residential properties at which the maintenance worker works.” in Paragraph [0038]) and “The term “worker type” is typically used to refer to the work done by the maintenance worker. Exemplary worker types may include ..., plumbing, electrician, repair, ...” in Paragraph [0037]); generating a third random PIN for the repairperson selected to perform the property repair through operation of the random generator engine (See “Responsive to the worker accepting the maintenance job 134, the remote property management system 10 generates the passcode 58a-58n for the electronic lock 26 of the residential property and sends the passcode 58a-58n to the maintenance worker.” in Paragraph [0044]); storing the third PIN in the controller of the door lock for the door of the property (See “The electronic lock 26 is engaged with at least one entry point of the residential property and controls access to the residential property by requiring entry of the passcode 58a-58n to access the entry point. As shown in FIGS. 1 and 20, the electronic lock 26 is isolated from the network and includes a processor 338 and a memory 342. The memory 342 includes instructions for the passcode determination algorithm 54 executable by the processor 338. The passcode determination algorithm 54 is a hash algorithm adapted to return the passcodes 58a-58n for the electronic lock 26.” in Paragraph [0056] wherein it can be seen that the electronic lock 26 is capable of storing the third PIN); sending the third PIN to a third client device of the repairperson (See “Responsive to the worker accepting the maintenance job 134, the remote property management system 10 generates the passcode 58a-58n for the electronic lock 26 of the residential property and sends the passcode 58a-58n to the maintenance worker.” in Paragraph [0044] and Fig. 10 showing an example of a user interface of the maintenance worker indicating a PIN (see “58a-58n)); and operating the door lock to unlock the door in response to the controller of the door lock receiving entry of the third PIN from one of the first input device and the third input device (See “The electronic lock 26 is engaged with at least one entry point of the residential property and controls access to the residential property by requiring entry of the passcode 58a-58n to access the entry point.” in Paragraph [0056] wherein the “electronic lock 26” is considered to be the “first input device”).
Regarding Claim 9, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the first user is a guest of the rental reservation (See “In other embodiments, the reservation requests are automatically accepted and passcodes 58a-58n are automatically sent to the renter if the residential property is available to rent. A residential property rental reservation may also be manually entered and/or manually cancelled using the schedule management app 14 using a manual reservation interface 94. As shown in FIG. 2C, the manual reservation interface 94 includes input fields 98 operable to receive rental reservation information. Exemplary reservation information may include a name of the renter, ...” in Paragraph [0034]), wherein the second user is a cleaner associated with the property of the rental reservation (See “The term “maintenance worker” is generally used to refer to a person who performs tasks assigned by the property owner at the residential property. For example, a maintenance worker may be a cleaner, ...” in Paragraph [0035]).
Regarding Claim 14, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the information from the rental reservation of the property may be received through an authenticated Application Program Interface that is connected to a rental website (See “As shown in FIG. 1, the schedule management app 14 may be in communication with at least one property rental reservation website 62 such as Airbnb, HomeAway, or VRBO over the network 34. In some embodiments, the schedule management app 14 may be operable to send data indicative of a reservation or a cancellation (e.g. manually entered or entered one of the plurality of property rental websites 58) to the property rental websites 62 over the network 34.” in Paragraph [0032]).
Claims 15, 17, and 20 are product claims corresponding to method Claims 1, 7, and 14. All of the limitations in Claims 15, 17, and 20 are found reciting the same scopes of the respective limitations in Claims 1, 7, and 14. Accordingly, Claims 15, 17, and 20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1, 7, and 14, respectively set forth above. Additionally, Banczak teaches a non-transitory computer-readable storage medium storing executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: (See “In one embodiment, the disclosure provides a system for use in a residential property, the system including a first computing system positionable in the residential property and including a first memory and a first processor... The first memory comprises program instructions executable by the processor of the first computing system to:” in Paragraph [0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 8, 10-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banczak; John (US PG Pub. No. 2018/0350223 A1; hereinafter "Banczak") in view of Allison et al. (US PG Pub. No. 2015/0193864 A1; hereinafter "Allison").
Regarding Claim 2, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the first user is a guest of the rental reservation (See “In other embodiments, the reservation requests are automatically accepted and passcodes 58a-58n are automatically sent to the renter if the residential property is available to rent. A residential property rental reservation may also be manually entered and/or manually cancelled using the schedule management app 14 using a manual reservation interface 94. As shown in FIG. 2C, the manual reservation interface 94 includes input fields 98 operable to receive rental reservation information. Exemplary reservation information may include a name of the renter, ...” in Paragraph [0034]).
Banczak does not explicitly teach; however, Allison teaches wherein the computer-implemented method further comprises: sending a rental agreement to the first client device of the guest of the rental reservation for the guest to sign (See “In block 404, the rental management device 102 provides a rental agreement for the rental property 120 to the prospective renter 154 via the remote computing device 140.” in Paragraph [0073]); performing a query to determine if the rental agreement is signed or not (See “Subsequently, in decision block 406, the rental management device 102 determines whether a signed version of the rental agreement is received from the prospective renter 154. In some embodiments, the signed version of the rental agreement may be embodied as a version of the rental agreement digitally signed by the prospective renter 154. In other embodiments, the signed version of the rental agreement may be embodied as an electronic copy of the rental agreement physically signed by the prospective renter 154.” in Paragraph [0073]); and sending one or more notifications to the first client device of the guest to remind the guest to sign the agreement if the rental agreement is determined not to be sign (See “If, however, the rental management device 102 determines instead that a signed rental agreement is not received, the method 400 loops back to decision block 406 and the rental management device 102 continues to monitor for the receipt of a signed rental agreement.” in Paragraph [0074] and “Referring now to FIG. 3, a method 300 for managing property rentals that may be executed by the rental management device 102 begins with block 302... To do so, rental property data 112 (e.g., rental property description information, privacy information, renter requirements, rental availability, rental restrictions, rental pricing information, preferences, owner profile data, etc.) may be transmitted to the prospective renter(s) 154 via one or more web pages (e.g., HTML pages, PHP pages, etc.) or messages (e.g., email messages, short message service messages, in-app messages, etc.). In some embodiments, the rental property data 112 may be transmitted directly to the prospective renter(s) 154 via the remote computing device 140 or it may be transmitted indirectly via another computing device.” in Paragraph [0064]. It can be seen that the rental management device 102 is capable of sending one or more notifications to the first client device of the guest to remind the guest to sign the agreement if the rental agreement is determined not to be sign.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include sending a rental agreement, performing a query to determine if the rental agreement is signed or not, and sending one or more notifications to the first client device of the guest to remind the guest to sign the agreement, as taught by Allison, in order to make the rental process more efficient and effective by sending a rental agreement electronically and sending notifications to the renter to sign the rental agreement.
Regarding Claim 3, Banczak in view of Allison teaches all the limitations of Claims 1 and 2 as described above. Banczak does not explicitly teach; however, Allison teaches wherein the one or more notifications may be sent at respective one or more predetermined times before a check-in date of the guest for the rental property, wherein the number of notifications and the times of the one or more predetermined may be changed (See “The method further includes transmitting, by the rental management device and in response to determining that the rental property is rented, an access authorization message to a renter of the rental property via a remote computing device. The access authorization message includes access information for gaining entry to the rental property during a rental term.” in Paragraph [0022] and “... in some embodiments, the marketing management module 204 is configured to transmit the rental property data 112 (e.g., rental property description information, privacy information, renter requirements, rental availability, rental restrictions, rental pricing information, preferences, owner profile data, etc.) directly to the prospective renter(s) 154 via the remote computing device 140 or indirectly via another computing device.” in Paragraph [0055]. It can be seen that the rental management device and marketing management module 204 is capable of sending notifications to the renter/guest at different predetermined time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include wherein the one or more notifications may be sent at respective one or more predetermined times before a check-in date of the guest for the rental property, wherein the number of notifications and the times of the one or more predetermined may be changed, as taught by Allison, in order to make the rental process more efficient and effective by sending notifications to the renter/guest.
Regarding Claim 4, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the first user is a guest of the rental reservation (See “In other embodiments, the reservation requests are automatically accepted and passcodes 58a-58n are automatically sent to the renter if the residential property is available to rent. A residential property rental reservation may also be manually entered and/or manually cancelled using the schedule management app 14 using a manual reservation interface 94. As shown in FIG. 2C, the manual reservation interface 94 includes input fields 98 operable to receive rental reservation information. Exemplary reservation information may include a name of the renter, ...” in Paragraph [0034]). 
Banczak does not explicitly teach; however, Allison teaches wherein the computer-implemented method further comprising sending a check in details message to the first client device of the guest of the rental reservation (See “The method further includes transmitting, by the rental management device and in response to determining that the rental property is rented, an access authorization message to a renter of the rental property via a remote computing device. The access authorization message includes access information for gaining entry to the rental property during a rental term.” in Paragraph [0022] wherein the “access authorization message” is considered to be the “check in details message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include sending a check in details message to the first client device of the guest of the rental reservation, as taught by Allison, in order to make the rental process more efficient and effective by providing a check in details message (e.g. access authorization message).
Regarding Claim 8, Banczak teaches all the limitations of Claims 1 and 7 as described above. Banczak also teaches receiving information that the property repair was performed (See “The property owner or a third party may review the verification images to ensure that the tasks 104a-104n on the task lists 102a-102n have been completed as instructed.” in Paragraph [0036] and “FIG. 4 illustrates a worker management interface 126 of the worker management module 74. The property owner may use the worker management module 74 to manage the maintenance workers that work at the residential property. The worker management interface 126 may include a list of the times and dates the maintenance worker is scheduled to work at a residential property. The worker management interface 126 is sortable based on a status 130 of a maintenance job 134. For example, as shown in FIG. 4, the maintenance jobs 134a-134n may be sorted by whether the maintenance jobs 134a-134n are ... completed... The term “worker type” is typically used to refer to the work done by the maintenance worker. Exemplary worker types may include ... plumbing, electrician, repair, ...” in Paragraph [0037]).-28-Docket No. BOBBYl 
Banczak does not explicitly teach; however, Allison teaches sending a command to the controller to remove the third PIN stored in the controller in response to receiving information that the property repair was performed; and removing the third PIN from the controller of the door lock in response to the controller receiving the command to remove the third PIN from the controller (See “The property access management module 206 is also configured to revoke authorization to access the rental property 120. In doing so, the property access management module 206 may prevent ... (or other user 150) from gaining entry to the rental property 120 or a portion thereof. To do so, in some embodiments, the property access management module 206 may invalidate the access information required for gaining entry to the rental property 120 or a portion thereof. Additionally or alternatively, the property access management module 206 may rescind or deactivate the access code in embodiments in which the rental property 120 includes electronic access control device(s) 122 (e.g., electronic or digital lock devices).” in Paragraph [0058], “In some embodiments, the access authorization message may be transmitted to a user 150 (e.g., ..., the service vendor(s) 156 of the rental property 120, etc.) via the remote computing device 140 as one or more email messages, in-app messages, short message service messages, or any type of message suitable for transmitting access authorization information. In embodiments in which the rental property 120 includes one or more electronic access control device(s) 122 (e.g., electronic or digital lock devices), the access information may include an access code for gaining entry into the rental property 120 or a portion thereof. In some embodiments, the access code may be used by ... one or more service vendor(s) 156 approved to perform service on the rental property 120.” in Paragraph [0067], and “In block 318, the rental management device 102 revokes the authorization to access the rental property 120 or a portion thereof... To do so, in some embodiments, the rental management device 102 invalidates the access information for gaining entry to the rental property 120. Additionally or alternatively, the rental management device 102 rescinds or deactivates the access code in embodiments in which the rental property 120 includes electronic access control device(s) 122 (e.g., electronic or digital lock devices).” in Paragraph [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include sending a command to the controller to remove the third PIN and removing the third PIN from the controller of the door lock, as taught by Allison, in order to prevent the user (e.g. repair person) from gaining entry to the rental property after the assigned job completion (See Paragraph [0070] of Allison).
Regarding Claim 10, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the first user is a guest of the rental reservation (See “In other embodiments, the reservation requests are automatically accepted and passcodes 58a-58n are automatically sent to the renter if the residential property is available to rent. A residential property rental reservation may also be manually entered and/or manually cancelled using the schedule management app 14 using a manual reservation interface 94. As shown in FIG. 2C, the manual reservation interface 94 includes input fields 98 operable to receive rental reservation information. Exemplary reservation information may include a name of the renter, ...” in Paragraph [0034]). 
Banczak does not explicitly teach; however, Allison teaches wherein the computer-implemented method further comprises: performing a query to determine if a predetermined time after a check-out time for the guest has been reached (See “The plurality of instructions further cause the rental management computing device to determine whether the rental term is concluded, ...” in Paragraph [0019] and “In decision block 316, the rental management device 102 determines whether the rental term has concluded. For example, the rental management device 102 determines whether an amount of time for which the rental property 120 was rented by the renter 154 has expired or otherwise lapsed.” in Paragraph [0069] wherein the “rental term” is considered to be the “predetermined time after a check-out time”); sending a command to the controller to remove the first PIN stored in the controller in response to receiving information that the predetermined time after the check-out time for the guest has been reached; and removing the first PIN from the controller of the door lock in response to the controller receiving the command to remove the first PIN from the controller (See “Additionally, in an embodiment, the property access management module is further to revoke authorization to access the rental property in response to a determination that the rental term is concluded and prevent the renter from gaining entry to the rental property. In such embodiment, to revoke the authorization to access the rental property includes to invalidate the access information for gaining entry to the rental property.” in Paragraph [0012] and “In block 318, the rental management device 102 revokes the authorization to access the rental property 120 or a portion thereof... To do so, in some embodiments, the rental management device 102 invalidates the access information for gaining entry to the rental property 120. Additionally or alternatively, the rental management device 102 rescinds or deactivates the access code in embodiments in which the rental property 120 includes electronic access control device(s) 122 (e.g., electronic or digital lock devices).” in Paragraph [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include performing a query to determine if a predetermined time after a check-out time for the guest has been reached, sending a command to the controller to remove the first PIN, and removing the first PIN from the controller of the door lock, as taught by Allison, in order to prevent the renter/guest from gaining entry to the rental property after the rent term is concluded (See Paragraph [0070] of Allison).
Regarding Claim 11, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the first user is a guest of the rental reservation (See “In other embodiments, the reservation requests are automatically accepted and passcodes 58a-58n are automatically sent to the renter if the residential property is available to rent. A residential property rental reservation may also be manually entered and/or manually cancelled using the schedule management app 14 using a manual reservation interface 94. As shown in FIG. 2C, the manual reservation interface 94 includes input fields 98 operable to receive rental reservation information. Exemplary reservation information may include a name of the renter, ...” in Paragraph [0034]), wherein the second user is a cleaner associated with the property of the rental reservation (See “The term “maintenance worker” is generally used to refer to a person who performs tasks assigned by the property owner at the residential property. For example, a maintenance worker may be a cleaner, ...” in Paragraph [0035]), wherein generating the second random PIN for the cleaner associated with the property of the rental reservation through operation of the random generator engine is performed in response to determining that a predetermined time after the check-out time for the guest has passed (See “The term “maintenance job” is used to refer to a scheduled date and time at which at least one task list 102a-102n must be completed at the residential property. Responsive to the worker accepting the maintenance job 134, the remote property management system 10 generates the passcode 58a-58n for the electronic lock 26 of the residential property and sends the passcode 58a-58n to the maintenance worker.” in Paragraph [0044] wherein the generation of the passcode is considered to be done after the check-out time since the cleaning job can be assigned to a cleaner after the guest checks out as described in Paragraph [0035] – “The term “maintenance worker” is generally used to refer to a person who performs tasks assigned by the property owner at the residential property. For example, a maintenance worker may be a cleaner, ... The task lists 102a-102n may be for tasks such as cleaning the residential property ... or cleaning the residential property after a reservation, ...” in Paragraph [0035] wherein “after a reservation” is considered to be “after the check-out time for the guest has passed”).
Banczak does not explicitly teach; however, Allison teaches wherein the computer-implemented method further comprising performing a query to determine if a predetermined time after a check-out time for the guest has passed (See “The plurality of instructions further cause the rental management computing device to determine whether the rental term is concluded, ...” in Paragraph [0019] and “In decision block 316, the rental management device 102 determines whether the rental term has concluded. For example, the rental management device 102 determines whether an amount of time for which the rental property 120 was rented by the renter 154 has expired or otherwise lapsed.” in Paragraph [0069] wherein the “rental term” is considered to be the “predetermined time after a check-out time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include performing a query to determine if a predetermined time after a check-out time for the guest has been passed, as taught by Allison, in order to revoke the authorization to access the rental property (See Paragraphs [0069] and [0070] of Allison).
Regarding Claim 12, Banczak teaches all the limitations of Claim 1 as described above. Banczak also teaches wherein the second user is a cleaner associated with the property of the rental reservation (See “The term “maintenance worker” is generally used to refer to a person who performs tasks assigned by the property owner at the residential property. For example, a maintenance worker may be a cleaner, ...” in Paragraph [0035]), wherein the computer-implemented method further comprises: receiving information that the cleaning period for the property has been completed (See “The property owner or a third party may review the verification images to ensure that the tasks 104a-104n on the task lists 102a-102n have been completed as instructed.” in Paragraph [0036], “FIG. 4 illustrates a worker management interface 126 of the worker management module 74. The property owner may use the worker management module 74 to manage the maintenance workers that work at the residential property. The worker management interface 126 may include a list of the times and dates the maintenance worker is scheduled to work at a residential property. The worker management interface 126 is sortable based on a status 130 of a maintenance job 134. For example, as shown in FIG. 4, the maintenance jobs 134a-134n may be sorted by whether the maintenance jobs 134a-134n are ... completed... The term “worker type” is typically used to refer to the work done by the maintenance worker. Exemplary worker types may include cleaning, ...” in Paragraph [0037], and Fig. 4 showing an example of a user interface including a cleaning period “In Time 9:00 AM Out Time 11:00 AM”). - 29 -Docket No. BOBBYl
Banczak does not explicitly teach; however, Allison teaches sending a command to the controller to remove the second PIN stored in the controller in response to receiving information that the cleaning period has been completed; and removing the second PIN from the controller of the door lock in response to the controller receiving the command to remove the second PIN from the controller (See “The property access management module 206 is also configured to revoke authorization to access the rental property 120. In doing so, the property access management module 206 may prevent ... (or other user 150) from gaining entry to the rental property 120 or a portion thereof. To do so, in some embodiments, the property access management module 206 may invalidate the access information required for gaining entry to the rental property 120 or a portion thereof. Additionally or alternatively, the property access management module 206 may rescind or deactivate the access code in embodiments in which the rental property 120 includes electronic access control device(s) 122 (e.g., electronic or digital lock devices).” in Paragraph [0058], “In some embodiments, the access authorization message may be transmitted to a user 150 (e.g., ..., the service vendor(s) 156 of the rental property 120, etc.) via the remote computing device 140 as one or more email messages, in-app messages, short message service messages, or any type of message suitable for transmitting access authorization information. In embodiments in which the rental property 120 includes one or more electronic access control device(s) 122 (e.g., electronic or digital lock devices), the access information may include an access code for gaining entry into the rental property 120 or a portion thereof. In some embodiments, the access code may be used by ... one or more service vendor(s) 156 approved to perform service on the rental property 120.” in Paragraph [0067], and “In block 318, the rental management device 102 revokes the authorization to access the rental property 120 or a portion thereof... To do so, in some embodiments, the rental management device 102 invalidates the access information for gaining entry to the rental property 120. Additionally or alternatively, the rental management device 102 rescinds or deactivates the access code in embodiments in which the rental property 120 includes electronic access control device(s) 122 (e.g., electronic or digital lock devices).” in Paragraph [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include sending a command to the controller to remove the second PIN and removing the second PIN from the controller of the door lock, as taught by Allison, in order to prevent the user (e.g. cleaner) from gaining entry to the rental property after the assigned job completion (See Paragraph [0070] of Allison).
Claims 16 and 19 are product claims corresponding to method Claims 2 and 11. All of the limitations in Claims 16 and 19 are found reciting the same scopes of the respective limitations in Claims 2 and 11. Accordingly, Claims 16 and 19 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 2 and 11, respectively set forth above.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banczak in view of Burge; Gregory (US Pat. No. 11100465 B1; hereinafter "Burge").
Regarding Claim 13, Banczak teaches all the limitations of Claim 1 as described above. Banczak does not explicitly teach; however, Burge teaches storing the first PIN and the second PIN at a wireless access point for accessing the wireless network associated with the property (See “The electronic lock 132 engages in two-way communications with the gateway 134 over the short-range wireless communication protocol. In this example, the gateway 134 includes communication components that allow the gateway 134 to perform two-way communication with the lock 132 over the short-range wireless communication protocol and to perform two-way communication with the server 110 over a long-range communication protocol (e.g., a long-range wired or wireless communication protocol). The gateway 134 may serve as an intermediary between the server 110 and the lock 132 to enable the server 110 to remotely program and manage the lock 132 and also to receive reports when events (e.g., entry of a correct passcode, entry of an incorrect passcode, entry of a check-in or checkout code, etc.) occur at the lock 132.” in Column 2, Lines 39-53 and “In some examples, the gateway 134 performs relatively few processing operations and serves to primarily exchange communications between the lock 132 and the server 110. In these examples, the lock 132 includes an electronic storage device that stores passcodes that are valid to open the lock 132 and the processor of the lock 132 performs the decision making processing to determine whether or not a proper passcode has been entered. When the server 110 remotely manages passcodes (e.g., adds passcodes, deletes passcodes, changes passcodes, etc.) for the lock 132, the gateway 134 relays commands from the server 110 to the lock 132 and the processor of the lock 132 interprets the commands and performs adjustments to the electronic storage device needed to modify the valid passcodes as instructed.” in Column 2, Lines 54-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak to include storing the first PIN and the second PIN at a wireless access point for accessing the wireless network associated with the property, as taught by Burge since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Banczak in view of Allison and Burge.
Regarding Claim 18, Banczak in view of Allison teaches all the limitations of Claims 15 and 17 as described above. Banczak in view of Allison does not explicitly teach; however, Burge teaches store the first PIN, the second PIN and the third PIN at a wireless access point for accessing the wireless network associated with the property (See “The electronic lock 132 engages in two-way communications with the gateway 134 over the short-range wireless communication protocol. In this example, the gateway 134 includes communication components that allow the gateway 134 to perform two-way communication with the lock 132 over the short-range wireless communication protocol and to perform two-way communication with the server 110 over a long-range communication protocol (e.g., a long-range wired or wireless communication protocol). The gateway 134 may serve as an intermediary between the server 110 and the lock 132 to enable the server 110 to remotely program and manage the lock 132 and also to receive reports when events (e.g., entry of a correct passcode, entry of an incorrect passcode, entry of a check-in or checkout code, etc.) occur at the lock 132.” in Column 2, Lines 39-53 and “In some examples, the gateway 134 performs relatively few processing operations and serves to primarily exchange communications between the lock 132 and the server 110. In these examples, the lock 132 includes an electronic storage device that stores passcodes that are valid to open the lock 132 and the processor of the lock 132 performs the decision making processing to determine whether or not a proper passcode has been entered. When the server 110 remotely manages passcodes (e.g., adds passcodes, deletes passcodes, changes passcodes, etc.) for the lock 132, the gateway 134 relays commands from the server 110 to the lock 132 and the processor of the lock 132 interprets the commands and performs adjustments to the electronic storage device needed to modify the valid passcodes as instructed.” in Column 2, Lines 54-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of managing rental property of Banczak in view of Allison to include storing the first PIN, the second PIN, and the third PIN at a wireless access point for accessing the wireless network associated with the property, as taught by Burge since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rovito et al. (US 2018/0063150 A1) teaches a property management software platform that can assist administrators in the management of interactions between property managers and residents.
Camargo et al. (US 2018/0005143 A1) teaches a rental property management technology that provide generating and distributing access credentials to users to more easily access rental property information on an application without requiring the users to create a new account or user login for the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628